COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Powell


VCU HEALTH SYSTEM AUTHORITY
                                                                MEMORANDUM OPINION *
v.     Record No. 1989-08-2                                          PER CURIAM
                                                                   JANUARY 13, 2009
CLAUDIA BOUHAIDAR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James G. Muncie, Jr.; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellant.

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellee.


       VCU Health System Authority (employer) appeals a decision of the Workers’

Compensation Commission (1) finding that Claudia Bouhaidar (claimant) proved she sustained

an injury by accident arising out of and in the course of her employment on April 9, 2007; and

(2) deferring to the deputy commissioner’s determination that claimant’s testimony was

credible. 1 We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Bouhaidar v. VCU Health Sys. Auth., VWC File No. 233-34-63 (July 24, 2008).

We dispense with oral argument and summarily affirm because the facts and legal contentions




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          In its opening brief, employer does not challenge the commission’s findings that
claimant proved her right arm injury was a compensable consequence of the left arm injury nor
does it challenge the commission’s findings with regard to claimant’s period of total disability.
Thus, those issues are not before us.
are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

       Claimant’s request for attorney’s fees and costs is denied.

                                                                                      Affirmed.




                                           -2-